In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Queens County (Milano, J.), dated April 19, 1995, as denied their motion for summary judgment.
Ordered that the order is modified by deleting the provision thereof which denied the branch of the defendants’ motion which was for summary judgment on the claims raised by the plaintiff Virginia Orfanidis and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
There is a question of fact as to whether the plaintiffs Helen Orfanidis and Sofia Orfanidis sustained a serious injury within the meaning of Insurance Law § 5102. Accordingly, the Supreme Court properly denied the branch of the defendants’ motion which was for summary judgment dismissing the complaint with regard to these two plaintiffs.
However, with regard to the plaintiff Virginia Orfanidis, the defendants’ motion papers made out a prima facie case and the plaintiff’s opposition papers failed to establish that this plaintiff sustained a serious injury in the subject accident. Accordingly, the branch of the defendants’ motion which was for summary judgment with regard to this plaintiff is granted. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.